                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                               CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )     Case No. CR 18-58-LTS
vs.                                          )
                                             )    VICTIM IMPACT STATEMENT
                                             )
KEVIN HERRING,                               )
                                             )
                      Defendant.             )



Minor Victim, A.H. provides the following Victim Impact Statement:

       Kevin Herring, or as I knew him, KG, showed me something I saw before as prostitution

and turned it into something I welcomed in as a lifestyle and made it feel normal to me. Maybe it

was not everyone’s thing but it was my new thing. In my eyes, that is impactful enough. That I

began to think selling my body was normal. But I realize now that putting my body up for sale

no longer makes me priceless, but actually puts a price on me.

       I can’t lie; KG or Kevin made me feel wanted, needed, important, special, beautiful, and

smart, made me feel loved. I saw him as a grown, matured, handsome man, so when he said

“trust me” I felt like I should because he was a grown man. Grown means mature and being

mature meant I should trust him. So I trusted him, believing he would only help me and care for

me. But that also meant I needed to help him, which meant I needed to sell myself to men who

didn’t have any good intentions. He had me believing he loved me and cared about me and that

we were going to have a future together. I just needed to help him get back on track.

       Without his compliments and promises, I felt ugly, worthless, dumb, not loved, scared. I

had my self-esteem and self-confidence at zero because of him. I still struggle to this day with
confidence and self-esteem. What he put me through makes me feel disgusting. The longest

shower with the hottest water, best body wash/soap and best wash rag, couldn’t make me feel

clean.

         I feel dirty because he couldn’t be a real man and work for his own because he couldn’t

hold his own. He had me confusing being used for being loved, being helped for being hurt. He

opened a door up to creepy perverted grown men and now I am constantly thinking, “What is

this person’s motive.” I can’t get rid of these thoughts or feelings.



 The undersigned certifies that the foregoing instrument   RESPECTFULLY SUBMITTED,
 was served upon all parties to the above cause to each
 of the attorneys of record therein at their respective
 addresses disclosed on the pleadings
                                                           /s/Lorraine A. Gaynor
 on _____August 20, 2019____                               Lorraine A. Gaynor             AT0011144
 by: _____ U.S. mail         _____ fax                     Iowa Legal Aid
     _____ hand delivered _____ overnight courier          1700 South 1st Ave, Suite 10
     _____ certified mail ___X__ EDMS
 Signature___/s/Lorraine A. Gaynor________________
                                                           Iowa City, Iowa 52240
                                                           tel.: 319-351-6570 │ fax: 319-351-0079
                                                           lgaynor@iowalaw.org
                                                           Counsel for A.H.
